Lindsay, J.
After examining this record carefully, the court is not able to detect any errors which would justify a reversal of the judgment and the award of a new trial to the prisoner. The *38indictment is good and sufficient. No misruling ot the court upon the admission of evidence in the progress of the trial is apparent. The law, upon the facts presented in the statement, is correctly expounded by the court in its charge to the jury, and the only question mooted in this appeal is that of the sufficiency of the evidence before the jury to establish the-guilt of the accused. The evidence was circumstantial. Circumstantial evidence is often as strong and as conclusive upon the understanding as direct and positive evidence. All that the law exacts of a jury in such a case is that their minds should be satisfied beyond a reasonable doubt of the guilt of the prisoner. They were so admonished . in the charge of the court. There was evidence enough adduced upon the trial to satisfy the judgment of any juror who was not hypercritically sceptical. The positive proof arrayed in ■the defense to explain the circumstances were not of such a character as to destroy, or even to modify, the moral force of the concatenation of facts indicating the prisoner as the guilty agent. The judgment is therefore affirmed.
Affirmed.